DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 22 January 2021 to the previous Office action dated 24 September 2020 is acknowledged.  Claims 1, 26-28, 30-31, 36, and 52-84 are pending in the application.
	A new warning regarding duplicate claims is made herein in view of applicant’s claim amendments.
	New rejections under 35 U.S.C. 112 are made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 26-28, 30-31, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 February 2017.
	Claims 1, 36, and 53-84 are under current examination.

Duplicate Claims
Applicant is advised that should claim 36 be found allowable, claim 62 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 36, and 53-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "gradually" in claims 1 and 36 and “gradual” in claim 84 are relative terms which render the claims indefinite.  The terms "gradually" and “gradual” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of 

Regarding claims 63 and 77, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 58-59, and 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan (US 2015/0250927 A1; published 10 September 2015; filed 21 September 2012; of record) in view of Losi et al. (Acta Biomaterialia, vol. 9 issue 8, 2013, available online 17 April 2013, pages 7814-7821; of record) and Michniak-Kohn et al. (US 2010/0166854 A1; published 01 July 2010; of record).
MacEwan discloses a biomedical patch with spatially arranged fibers (title) wherein the patch is overlaid on top of a wound to repair biological tissue (i.e., a wound dressing) (paragraph [0067]) wherein the patch is a mesh and facilitates cell growth (paragraph [0026]) wherein any biodegradable/absorbable biomedical polymer may be used (paragraph [0029]) wherein the polymer is electrospun to form the fibers (paragraph [0034]) wherein the fibers have a diameter of about 220 nm (paragraph [0048]) wherein a drug or growth factor can be applied to the patch by inserting into a cavity within co-axial fibers of the patch, doping the polymer comprising the fibers in the patch, or coating the surface of the fibers of the patch (paragraph [0066]) wherein the 
MacEwan does not disclose biodegradable polymer particles disposed in the mesh as claimed, or less than about 70% overlap of release profiles of the first and second active agents as claimed.
Losi et al. discloses wound dressings containing PLGA nanoparticles loaded with VEGF and bFGF to promote wound healing (abstract) wherein the average nanoparticle size is 130 nm (page 7816 section 3.1) and wherein the submicron size of the nanoparticles increases contact area with the wound surface, ensure good stability of the formulations, and provide sustained release (page 7820 column 1 first full paragraph).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan and Losi et al. by incorporating the 130 nm PLGA nanoparticles loaded with VEGF (i.e., a growth factor for angiogenesis and wound healing) and bFGF of Losi et al. into or onto the fibers of the biomedical patch of MacEwan as discussed above, wherein such biomedical patch of MacEwan comprises a wound dressing mesh of 220 nm biodegradable polymeric electrospun fibers doped with drug or growth factor in a multi-layer stack having at least two mesh layers with different densities and/or thicknesses, 
Michniak-Kohn et al. discloses biodegradable fiber mats containing active compounds (abstract) which can be wound dressings (paragraph [0026]), wherein fiber mat means fiber mesh (paragraph [0017]), and in which the different drugs can require different release profiles and therefore each drug has its own optimized drug release profile (paragraph [0043]) such as a wound dressing with dual drug release kinetics of an immediate release for one drug and an extended release for another drug (paragraph [0126]) wherein hydrophilicity of the polymeric fiber matrix can be changed to alter drug release (paragraphs [0048], [0087]; Example 1).
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the wound dressing of MacEwan and Losi et al. as discussed above, wherein each drug has its own optimized drug release profile such as an immediate release for one drug and an extended release for another drug (i.e., such different release profiles of immediate and extended 
Further regarding the claimed recitation of less than about 70% overlap of release profiles of the first and second active agents, it would also have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the release profiles of the drugs and growth factors of the patch of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above by any loading and/or release method such as by adjusting ratios of polymers, functionalizing agent to fiber surface, releasing agent by degradation and/or diffusion from the polymer, as suggested by MacEwan, with a reasonable expectation of success.
Regarding the claimed recitation of a property gradient, such is encompassed by a stack of two layers wherein each layer has a different density and/or thickness and/or hydrophobicity/hydrophilicity in the product of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above.  Moreover, such is also encompassed by a stack of more than two layers wherein the property is merely distance from the top or bottom of the stack, which is necessarily in a gradient, given that the property as in for 
Regarding claim 58, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize healing by varying the concentration of VEGF or bFGF in the patch of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above by varying the amount of nanoparticles of Losi et al. therein, with a reasonable expectation of success.

Claims 1, 53-59, and 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan in view of Losi et al. and Michniak-Kohn et al. as applied to claims 1, 58-59, and 64-67 above, and further in view of Steinberg et al. (US 2014/0112973 Al; published 24 April 2014; filed 04 April 2012).
MacEwan, Losi et al., and Michniak-Kohn et al. are relied upon as discussed above.
MacEwan, Losi et al., and Michniak-Kohn et al. do not disclose mesh porosity or perforation property as in claims 53-57.
Steinberg et al. discloses biodegradable gradient layer system comprising biodegradable polymer layers/sets of layers having a mechanical and/or physical property gradient with respect to the layers used for wound dressing or tissue support (title; abstract) or skin patch (paragraph [0111]) wherein a preferable property is pore size or porosity (paragraphs [0017], [0023]) wherein such porosity advantageously allows for gas permeation (paragraph [0015]) wherein average pore size is preferably about 1 nm to about 500 µm (paragraph [0041]) wherein porogens may be used for 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., and Steinberg et al. by including porosity or pore size gradient in layers using average pore sizes of about 1 nm to about 500 µm and using a layer having smaller porosity on a layer having larger porosity (i.e., greater degree of perforation/porosity) as suggested by Steinberg et al. in the patch/dressing of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to advantageously allow for gas permeation as suggested by Steinberg et al.
Such average pore size overlaps the claimed average pore/perforation size, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding claims 56-57, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize gas permeation therein by varying pore size, and therefore necessarily porosity and perforation density, through routine experimentation per MPEP 2144.05(II), in the dressing/patch of MacEwan in view of Losi et al., Michniak-Kohn et al., and Steinberg et al. as discussed above, with a reasonable expectation of success.

Claims 1, 58-61, and 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan in view of Losi et al. and Michniak-Kohn et al. as applied to claims 1, 58-59, and 64-67 above, and further in view of Slager et al. (US 2008/0038354 Al; published 14 February 2008; of record).
MacEwan, Losi et al., and Michniak-Kohn et al. are relied upon as discussed above.
MacEwan, Losi et al., and Michniak-Kohn et al. do not disclose antimicrobial polymer fibers or chitosan as in claims 60-61.
Slager et al. discloses an elution control matrix including a first polymer and microparticles that include a hydrophilic bioactive agent (abstract), wherein the polymer may be biodegradable (paragraph [0020]), wherein a second bioactive agent may be within the first polymer matrix (paragraphs [0073], [0074]), wherein the microparticles may include a degradable polymer (paragraph [0067]), wherein the microparticles may be nanoparticles of average diameter about 10 nm to 100 µm (paragraph [0049]) and may be configured to give a desired bioactive agent elution rate (paragraph [0048]), wherein the microparticles are mixed with the first polymer to form the matrix (i.e., the microparticles are dispersed within the matrix) (paragraph [0145]), and wherein the matrix can be formed into a device (paragraph [0169]) such as a wound dressing (paragraph [0171]).  The bioactive agents may be antimicrobial agents (i.e., resulting in antimicrobial polymer fiber(s)) or growth factors (paragraph [0076]) such as angiogenin (i.e., a growth factor for angiogenesis and wound healing) or vascular endothelial growth factor (i.e., a growth factor for angiogenesis and wound healing) (paragraph [0077]).  The biodegradable polymers may be chitosan (paragraph [0108]) or 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., and Slager et al. by using antimicrobial agent as suggested by Slager et al. as the drug in the fibers of the patch of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to promote healing by killing microbes via inclusion of such antimicrobial agent in the polymer fibers of a wound dressing as suggested by Slager et al.
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., and Slager et al. by using chitosan as suggested by Slager et al. as the biodegradable polymer in the fibers of the patch of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so given that MacEwan teaches that any biodegradable biomedical polymer may be used, and Slager et al. discloses chitosan as one such polymer used for wound dressing fibers.

Claims 1, 36, 58-59, 62, 64-67, 73-74, and 78-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan in view of Losi et al. and Michniak-Kohn et al. as applied to claims 1, 58-59, and 64-67 above, and further in view of Yang et al. (US 2011/0124765 A1; published 26 May 2011; of record).
MacEwan, Losi et al., and Michniak-Kohn et al. are relied upon as discussed above.
MacEwan, Losi et al., and Michniak-Kohn et al. do not specifically disclose a citrate moiety as in claims 36 and 62.
Yang et al. discloses versatile biodegradable polymers (title) that can mimic the mechanical properties of soft tissue to be repaired and offer easy functionalization for bio-mimicking or targeting for applications such as wound dressings (paragraph [0117]) wherein the polymers are poly(alkylene maleate citrates) that contain citrate (paragraph [0005]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., and Yang et al. by using the poly(alkylene maleate citrates) of Yang et al. as the biodegradable polymer in the fibers of the patch of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enhance healing by mimicking the mechanical properties of soft tissue to be repaired and offering easy functionalization for bio-mimicking as suggested by Yang et al., and given that MacEwan teaches that any biodegradable biomedical polymer may be used, 
Further regarding claim 84, such is a recitation of a latent property that would flow naturally from following the suggestions of the prior art to combine the teachings of the cited prior art as discussed above.  Wound dressings gradually transfer mechanical loads to regenerated biological tissue as the wound heals.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.

Claims 1, 58-59, and 63-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan in view of Losi et al. and Michniak-Kohn et al. as applied to claims 1, 58-59, and 64-67 above, and further in view of Lipton et al. (US 2014/0035177 A1; published 06 February 2014).
MacEwan, Losi et al., and Michniak-Kohn et al. are relied upon as discussed above.
MacEwan, Losi et al., and Michniak-Kohn et al. do not specifically disclose a conductive polymer fiber as in claim 63.
Lipton et al. discloses microfibers and nanofibers that include additives that modify one or more properties of the fibers (abstract) wherein products formed using the microfibers and nanofibers include wound dressings (paragraph [0108]) wherein ionizing compound such as polyaniline is added to polymer in making the fibers 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., and Lipton et al. by using the invention of Lipton et al. including addition of polyaniline to the polymer to make the fibers of the dressing/patch of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to help control fiber shape, diameter, and length as suggested by Lipton et al.

Claims 1, 36, 58-59, 62, 64-74, and 78-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan in view of Losi et al. and Michniak-Kohn et al. and Yang et al. as applied to claims 1, 36, 58-59, 62, 64-67, 73-74, and 78-84 above, and further in view of Steinberg et al.
MacEwan, Losi et al., Michniak-Kohn et al., and Yang et al. are relied upon as discussed above.
MacEwan, Losi et al., Michniak-Kohn et al., and Yang et al. do not disclose mesh porosity or perforation property as in claims 68-72.
Steinberg et al. discloses biodegradable gradient layer system comprising biodegradable polymer layers/sets of layers having a mechanical and/or physical property gradient with respect to the layers used for wound dressing or tissue support (title; abstract) or skin patch (paragraph [0111]) wherein a preferable property is pore 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., Yang et al., and Steinberg et al. by including porosity or pore size gradient in layers using average pore sizes of about 1 nm to about 500 µm and using a layer having smaller porosity on a layer having larger porosity (i.e., greater degree of perforation/porosity) as suggested by Steinberg et al. in the patch/dressing of MacEwan in view of Losi et al. and Michniak-Kohn et al. and Yang et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to advantageously allow for gas permeation as suggested by Steinberg et al.
Such average pore size overlaps the claimed average pore/perforation size, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding claims 71-72, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize gas permeation therein by varying pore size, and therefore necessarily .

Claims 1, 36, 58-59, 62, 64-67, 73-76, and 78-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan in view of Losi et al. and Michniak-Kohn et al. and Yang et al. as applied to claims 1, 36, 58-59, 62, 64-67, 73-74, and 78-84 above, and further in view of Slager et al.
MacEwan, Losi et al., Michniak-Kohn et al., and Yang et al. are relied upon as discussed above.
MacEwan, Losi et al., Michniak-Kohn et al., and Yang et al. do not disclose antimicrobial polymer fibers or chitosan as in claims 75-76.
Slager et al. discloses an elution control matrix including a first polymer and microparticles that include a hydrophilic bioactive agent (abstract), wherein the polymer may be biodegradable (paragraph [0020]), wherein a second bioactive agent may be within the first polymer matrix (paragraphs [0073], [0074]), wherein the microparticles may include a degradable polymer (paragraph [0067]), wherein the microparticles may be nanoparticles of average diameter about 10 nm to 100 µm (paragraph [0049]) and may be configured to give a desired bioactive agent elution rate (paragraph [0048]), wherein the microparticles are mixed with the first polymer to form the matrix (i.e., the microparticles are dispersed within the matrix) (paragraph [0145]), and wherein the matrix can be formed into a device (paragraph [0169]) such as a wound dressing (paragraph [0171]).  The bioactive agents may be antimicrobial agents (i.e., resulting in 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., Yang et al., and Slager et al. by using antimicrobial agent as suggested by Slager et al. as the drug in the fibers of the patch of MacEwan in view of Losi et al., Michniak-Kohn et al., and Yang et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to promote healing by killing microbes via inclusion of such antimicrobial agent in the polymer fibers of a wound dressing as suggested by Slager et al.
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., Yang et al., and Slager et al. by using chitosan as suggested by Slager et al. as the biodegradable polymer in the fibers of the patch of MacEwan in view of Losi et al., Michniak-Kohn et al., and Yang et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill .

Claims 1, 36, 58-59, 62, 64-67, 73-74, and 77-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan in view of Losi et al. and Michniak-Kohn et al. and Yang et al. as applied to claims 1, 36, 58-59, 62, 64-67, 73-74, and 78-84 above, and further in view of Lipton et al.
MacEwan, Losi et al., Michniak-Kohn et al., and Yang et al. are relied upon as discussed above.
MacEwan, Losi et al., Michniak-Kohn et al., and Yang et al. do not disclose a conductive polymer fiber as in claim 77.
Lipton et al. discloses microfibers and nanofibers that include additives that modify one or more properties of the fibers (abstract) wherein products formed using the microfibers and nanofibers include wound dressings (paragraph [0108]) wherein ionizing compound such as polyaniline is added to polymer in making the fibers (paragraphs [0009]-[0010]) wherein various properties of the fibers can be controlled such as shape, diameter, and length (paragraph [0069]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MacEwan, Losi et al., Michniak-Kohn et al., Yang et al., and Lipton et al. by using the invention of Lipton et al. including addition of polyaniline to the polymer to make the .

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art cited in the previous Office action fails to teach or suggest the new limitations including gradual property change along the z-axis (remarks pages 10-15).  In response, as discussed in the rejections above, such is encompassed by a stack of two layers wherein each layer has a different density and/or thickness and/or hydrophobicity/hydrophilicity in the product of MacEwan in view of Losi et al. and Michniak-Kohn et al. as discussed above.  Moreover, such is also encompassed by a stack of more than two layers wherein the property is merely distance from the top or bottom of the stack, which is necessarily in a gradient, given that the property as in for example claim 1 is not further limited (i.e., the property may be any property, such as distance from the top or bottom of the stack).  Furthermore, Steinberg et al. and Lipton et al. are newly cited herein in view of applicant’s claim amendments.

Allowable Subject Matter
Claims 53 and 68 would be allowable if an additional limitation is added to such claims specifying that the plurality of meshes comprises at least 3 meshes.  Such a limitation would exclude 2 meshes as discussed in the rejections above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/
Primary Examiner, Art Unit 1617